Citation Nr: 1814363	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-16 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection sleep apnea. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for partial blindness.

5.  Entitlement to service connection for headaches.



REPRESENTATION

Veteran represented by:	Christopher J. Boudi, Attorney



ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of service connection for headaches are being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have sleep apnea

2.  The Veteran's bilateral hearing loss does not meet the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; and has not resulted in speech recognition scores using the Maryland CNC Test of less than 94 percent..

3.  Tinnitus is etiologically related to acoustic trauma sustained in active service.

4.  On September 8, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of his appeal for an eye disability was requested.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 5107, 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5107, 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).

3.  Tinnitus was incurred in active service.  38 U.S.C. § 1101, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2017).

4. The criteria for withdrawal of the appeals with respect to the issues of entitlement to service connection for an eye disability by the Veteran (or his authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In the instant case, notice was provided to the Veteran in February 2010, prior to the adjudication of his claim in May 2010.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017).  The AOJ associated the Veteran's service treatment records, service personnel records, VA treatment records with the claims file, and identified private treatment records.  Insofar, that the Veteran has contended that there is outstanding private treatment records from 1970 to 1980, the Board finds that the most recent medical records do not provide any evidence of a sleep apnea disability or bilateral hearing loss which meet the VA regulatory threshold.  See 38 C.F.R. § 3.385.  As such, the Board finds that any further collection of these historical records would not change the outcome of the adjudication below as they are outside the appeal period thus would not overcome the requirement of a current disability.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

-Merits- 
Sleep Apnea & Bilateral Hearing Loss

In regards to the Veteran's contention of sleep apnea and bilateral hearing loss.  The Board notes that there is no evidence in the claims file that the Veteran symptoms have amounted to a current disability.  Upon examination in March 2014, the Board notes that the Veteran hearing loss did not meet the criteria to qualify as a disability for VA purposes as stipulated in 38 C.F.R. § 3.385.  Regarding the Veteran's complaints of sleep disturbance, other than this symptom, the Veteran has not shown that he has a present disability of a sleep disability.  The Veteran admits as much in a July 2011 correspondence with the Board wherein he writes that his initial claim for a sleep disability was an attempt to communicate a claim for PTSD.  Moreover, upon thorough review of the claims file, the Board cannot locate any diagnosis of a sleep disability.  

Therefore, the Board finds the Veteran failed the first prong of the three prong test for service connection for both his claim for bilateral hearing loss and sleep apnea as he does not have a current disability for either of these disabilities which can be service connected.  Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992) (there can be no valid claim for service connection in the absence of a present disability).  Accordingly, the preponderance of the evidence is against the Veteran's claims, and entitlement to service connection for bilateral hearing loss and sleep apnea is denied.

-Merits-
Tinnitus

The Veteran has asserted that he has tinnitus as a result of acoustic trauma sustained while in active service.  Specifically, the Veteran has reported acoustic trauma in the form of work as a generator mechanic while in the Navy without hearing protection.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma while in active service.
 
A review of the service medical records is silent for treatment for or a diagnosis of tinnitus while the Veteran was in active service.  However, the Veteran has reported that he first experienced tinnitus while in active service and has continued to experience tinnitus since his separation from active service.  
 
The Veteran is competent to report when he first experienced tinnitus and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.
 
The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify tinnitus and his statements have been found credible. 
 
In sum, the Board has conceded acoustic trauma during active service.  The Veteran has competently reported that he first experienced tinnitus while in active service and that he has continued to experience it since that time and those statements have been found credible by the Board.
 
Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

- Withdrawn -
Eye Disability

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative. 
38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn his appeal for service connection for an eye disability; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of service connection for this issue and the appeal is to this issue therefore dismissed.


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for an eye disability is dismissed.


REMAND

The Veteran contends in a September 2017 brief that there were outstanding medical records from the Cook County Hospital in Chicago, Illinois from 1970 to 1980 which would support his claim for a headache disability.  The Board upon review notes that this evidence may indicate that the Veteran had an inservice incurrence of headaches which was not addressed previously by a VA examiner.  As such, the Board finds that the appropriate steps should be taken to obtain this evidence before adjudication can proceed.  See 38 C.F.R 3.159.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

In particular the AOJ should request the Veteran provide the appropriate medical releases so that the medical records from the Cook County Hospital in Chicago, Illinois from 1970 to 1980 can be obtained.

Regardless of the Veteran's response, VA treatment records from July 2016 to present from the Hines, Illinois VA Medical Center and any associate clinics or outpatient facilities.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  If additional medical records are obtained pertinet to the Veteran's claim for headaches, the Veteran should be schedule for a new VA examination.  The examiner(s) should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of his headaches and any continuity of symptoms since that time.  

After considering the pertinent information in the record in its entirety, the VA examiner should identify headaches disabilities, and is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any headache disability identified was incurred or aggravated by his active duty or is otherwise etiologically related to his active service.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.   








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


